PER CURIAM.
This case is before us on appeal from a judgment which permanently commits T.D. to the Department of Health and Rehabilitative Services so that adoption proceedings may commence.
A review of the record and the trial judge’s order reflects that the trial judge considered all of the arguments brought before this court. We find that the trial judge’s decision is in accord with the law. Accordingly, we affirm. ■
WIGGINTON and BARFIELD, JJ., and BEN C. WILLIS (Ret.), Associate Judge, concur.